Title: From Thomas Jefferson to the Speaker of the House of Representatives, 8 January 1793
From: Jefferson, Thomas
To: House of Representatives



Sir
Philadelphia Jan. 8. 1793.

I have the honor to inclose you a Report of the assays and experiments made on the gold and silver coins of France, Spain, England and Portugal, in pursuance of the resolution of the House of  Representatives of Nov. 29. 1792. and of assuring you of those sentiments of respect & esteem with which I am Sir Your most obedient & most humble servt

Th: Jefferson

